DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “201” has been used to designate both collection basin and funnel like opening and reference character “102” has been used to designate both exit port and funnel like opening.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: exit port 202 is not seen in the figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 3-4, recites “a funnel like opening about it top surface and tapered inner surface”, it is unclear if the “it” is associated with the top surface, funnel opening or the dental aerosol collection device. For the purpose of examination, the it is interpreted as a part of the dental aerosol collection device and as such is considered a top surface of the aerosol collection device. Claims 2-8 are rejected based on claim dependency on claim 1. 
Claim 9 recites “to aid in its placement”, it is unclear if “its” is referencing the flat plane or the article. For the purpose of examination, the limitation “its” is interpreted as an article of manufacturing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benjamini (WO 2021/243352).
Regarding claim 1, Benjamini discloses an article of manufacture for providing a dental droplet extraction device (par 6 discloses the system of the patent being to prevent spread of aerosol in dental procedures and enabling the evacuation of air in the confined space), the article comprises: 
a dental aerosol collection device  (funnel 20, see figures 1-2) having a funnel-like opening (inlet 18, which is disclosed as a funnel in par 65) about a top surface (outer funnel periphery 36) and tapered inner surface (funnel inner surface 36  as seen in figure 2, is tapered to the back of the funnel) creating a collection basin (large opening 30) and leading to an exit cavity (area defined by small opening 32) along a bottom surface (see figure 2); 
an exit port (portion of the small opening 32, connected to the lumen 26) coupled to the exit cavity leading away from the dental aerosol collection device (par 65 discloses the lumen 26 being coupled to the inlet to create negative pressure); and 
a flat plane (outer funnel surface 38, which is disclosed in pat 74 as flat) coupled to a rear surface of the dental aerosol collection device (see figure 2, where the rear surface is the side of the funnel connected to the flat surface 38) providing support for the collection basin when worn by a dental patient (par 74 discloses the flat surface being configured to allow the funnel 20 to stably rest on the torso of the patient).
Regarding claim 3, Benjamini discloses the exit port (32) is coupled to a dental suction line (lumen 26) and a filter device (one or more filters discussed in par 37, past inlet 18 and thus connected to  opening 32) for providing negative air pressure within the collection basin to remove aerosol and other particles from about the funnel-like opening of the dental aerosol collection device (par 67 discloses the use of a filtration system in the inlet 18 to trap particulates and decontaminates in the air and par 78 discloses the limen being connected to a vacuum source, thus providing a negative pressure zone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamini as applied to claim 1 above, and further in view of Lindkvist (US 4,895,172).
Regarding claim 2, Benjamini discloses the claimed invention as set forth above in claim 1, but fails to disclose the flat plane comprises a pair of connection opening for attaching alligator clips coupled to a support line for placement on the dental patient about a neck. 
However, Lindkvist teaches a plane (chin engaging portion 52) comprises a pair of connection opening (see openings in side pieces 60 seen in figure 8) for attaching alligator clips coupled to a support line for placement on the dental patient about a neck (see figure 6, where the chin side piece is attached to a strap and positioned around the patient, therefore, the openings would be structurally capable of performing the functional limitations recited).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benjamini to have the flat plain include comprises a pair of connection opening for attaching alligator clips coupled to a support line for placement on the dental patient about a neck as disclosed by Lindkvist for the purpose of attaching the aerosol collection device to the patient. 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamini as applied to claim 1 above, and further in view of Palumbo (US 2021/0346133).
Regarding claim 4, Benjamini discloses the claimed invention as set forth above in claim 1, but fails to disclose the article is made from a biodegradable material.  
However, Palumbo teaches an article of manufacture (hood 12, shafts 16 and 20 and clip) being made of biodegradable material (par 29) for the purpose of enabling the device to be single use and disposable (par 29). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benjamini to have the article be made of a biodegradable material as taught by Palumbo for the purpose of allowing the article to degrade after a single use disposal.
 Regarding claim 5, Benjamini discloses the claimed invention as set forth above in claim 1, but fails to disclose the article made from a solid reusable material capable of being sterilized.
 However, Palumbo teaches an article (hood 12, shafts 16 and 20, connector 18) made from a solid reusable material capable of being sterilized (par 29 discloses the body being made of material which is sterilizable and reusable).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benjamini to have the article made from a solid reusable material capable of being sterilized as disclosed by Palumbo for the purpose of enabling the article to be cleaned between usage while maintain structural integrity. 
Regarding claim 6, Benjamini/Palumbo discloses the claimed invention as set forth above in claim 5. Palumbo further teaches the solid reusable material capable of being sterilized is metal (par 29 discloses the body being made of metal), for the reasons set forth above.
Regarding claim 7, Benjamini/Palumbo discloses the claimed invention as set forth above in claim 5. Palumbo further teaches the solid reusable material capable of being sterilized is heavy plastic (par 29 discloses the body being made of plastic), for the reasons set forth above. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamini as applied to claim 3 above, and further in view of Kim et al (US 2021/0353395).
Regarding claim 8, Benjamini discloses the claimed invention as set forth above in claim 3, but fails to disclose the exit port couples to an 11 millimeter suction line.
However, Kim teaches the coupling to an exit (coupling 106) being 11-millimeter suction line (par 63 discloses an 11 mm snap in coupling) for the purpose of creating an air tight seal (par 63).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Benjamini to have the exit port couples to an 11-millimeter suction line as disclosed by Kim for the purpose of creating an air tight seal.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamini in view of Palumbo as applied to claim 5 above, and further in view of Parnes (WO 01/56492).
Regarding claim 9, Benjamini/Palumbo disclose the claimed invention as set forth above in claim 5, but fails to disclose the flat plane includes a collar- like shape to aid in its placement on the dental patient below a neck and mouth.
However, Parnes teaches a collar- like shape (area extending between the side faces 54 and the passageway 44, see figures 5-7) to aid in its placement on the dental patient below a neck and mouth (page 2, lines 15-20) for the purpose of providing a more secure rest on the chest of a patient (page 2, lines 18-20).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Benjamini/Palumbo to have the flat plane includes a collar- like shape to aid in its placement on the dental patient below a neck and mouth as disclosed by Parnes for the purpose of providing a more secure rest on the chest of a patient. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamini in view of Schoolman et al (US 5,127,411) and Lindkvist.
Regarding claim 10, Benjamini discloses a system for providing a dental droplet extraction from a dental patient (par 6 discloses the system of the patent being to prevent spread of aerosol in dental procedures and enabling the evacuation of air in the confined space), the system comprises: 
a dental aerosol collection device (funnel 20, see figures 1-2), the dental aerosol collection device (20) comprises: 
a funnel-like opening (inlet 18, which is disclosed as a funnel in par 65) about a top surface (outer funnel periphery 36) and tapered inner surface (funnel inner surface 36  as seen in figure 2, is tapered to the back of the funnel) creating a collection basin (large opening 30) and leading to an exit cavity (area defined by small opening 32) along a bottom surface (see figure 2);
 an exit port (portion of the small opening 32, connected to the lumen 26) coupled to the exit cavity leading away from the dental aerosol collection device (par 65 discloses the lumen 26 being coupled to the inlet to create negative pressure); and 
a flat plane (outer funnel surface 38, which is disclosed in pat 74 as flat) coupled to a rear surface of the dental aerosol collection device (see figure 2, where the rear surface is the side of the funnel connected to the flat surface 38) providing support for the collection basin when worn by a dental patient (par 74 discloses the flat surface being configured to allow the funnel 20 to stably rest on the torso of the patient); 
a dental suction line (lumen 26) coupled to a suction pump for providing negative air pressure within the collection basin (par 78 discloses the limen being connected to a vacuum source, thus providing a negative pressure zone); and 
a filter device (one or more filters discussed in par 37) to remove aerosol and other particles from about the funnel-like opening of the dental aerosol collection device (par 67 discloses the use of a filtration system in the inlet 18 to trap particulates and decontaminates in the air)
Benjamini fails to disclose a filter device located between the dental aerosol collection device and the suction pump and wherein the flat plane comprises a pair of connection opening for attaching alligator clips coupled to a support line for placement on the dental patient about a neck.
However, Schoolman teaches a filter device (filter means 4) located between a dental aerosol collection device (annular dental collector 2) and the suction pump (vacuum pump 5) for the purpose of removal of microorganisms and other particulate matter from air passing through (col 7, lines 1-5). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Benjamini to have the filter device located between the dental aerosol collection device and the suction pump as disclosed by Schoolman for the purpose of removing microorganism and other particulate matter from passing to the pump. 
However, Lindkvist teaches a plane (chin engaging portion 52) comprises a pair of connection opening (see openings in side pieces 60 seen in figure 8) for attaching alligator clips coupled to a support line for placement on the dental patient about a neck (see figure 6, where the chin side piece is attached to a strap and positioned around the patient, therefore, the openings would be structurally capable of performing the functional limitations recited).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benjamini to have the flat plain comprise a pair of connection opening for attaching alligator clips coupled to a support line for placement on the dental patient about a neck as disclosed by Lindkvist for the purpose of attaching the aerosol collection device to the patient.
Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamini in view of Schoolman et al and Lindkvist as applied to claim 10 above, and further in view of Palumbo.
Regarding claim 11, Benjamini/Schoolman/Lindkvist discloses the claimed invention as set forth above in claim 10, but fails to disclose the article is made from a biodegradable material.  
However, Palumbo teaches an article of manufacture (hood 12, shafts 16 and 20 and clip) being made of biodegradable material (par 29) for the purpose of enabling the device to be single use and disposable (par 29). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benjamini/Schoolman/Lindkvist to have the article be made of a biodegradable material as taught by Palumbo for the purpose of allowing the article to degrade after a single use disposal.
 Regarding claim 12, Benjamini/Schoolman/Lindkvist discloses the claimed invention as set forth above in claim 10, but fails to disclose the article made from a solid reusable material capable of being sterilized.
 However, Palumbo teaches an article (hood 12, shafts 16 and 20, connector 18) made from a solid reusable material capable of being sterilized (par 29 discloses the body being made of material which is sterilizable and reusable).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benjamini/Schoolman/Lindkvist to have the article made from a solid reusable material capable of being sterilized as disclosed by Palumbo for the purpose of enabling the article to be cleaned between usage while maintain structural integrity. 
Regarding claim 13, Benjamini/Schoolman/Lindkvist /Palumbo discloses the claimed invention as set forth above in claim 12. Palumbo further teaches the solid reusable material capable of being sterilized is metal (par 29 discloses the body being made of metal), for the reasons set forth above.
Regarding claim 14, Benjamini/Schoolman/Lindkvist /Palumbo discloses the claimed invention as set forth above in claim 12. Palumbo further teaches the solid reusable material capable of being sterilized is heavy plastic (par 29 discloses the body being made of plastic), for the reasons set forth above. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamini in view of Schoolman et al and Lindkvist as applied to claim 10 above, and further in view of Kim et al.
Regarding claim 15, Benjamini/Schoolman/Lindkvist discloses the claimed invention as set forth above in claim 10, but fails to disclose the exit port couples to an 11-millimeter suction line.
However, Kim teaches the coupling to an exit (coupling 106) being 11-millimeter suction line (par 63 discloses an 11 mm snap in coupling) for the purpose of creating an air tight seal (par 63).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Benjamini/Schoolman/Lindkvist to have the exit port couples to an 11-millimeter suction line as disclosed by Kim for the purpose of creating an air tight seal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772